MEMO ENDORSED
      Case 1:18-cv-07590-ER                    Document 70 Filed 06/02/20 Page 1 of 2

                          LAW OFFICE OF MOHAMMED GANGAT
                    (718) 669-0714 ✦ 675 3rd Ave, Ste 1810, NY, NY 10017 ✦ mgangat@gangatpllc.com

    via ECF                                                                     June 1, 2020
    Hon. Edgardo Ramos, U.S.D.J.
    Southern District of New York
    500 Pearl Street
    New York, New York 10007-1312

            RE:    Diaz v. Bronx Pawnbroker Inc. et al., No. 18-07590-ER

    To the Hon. Ramos:

           I represent plaintiff Brandon Diaz in the above-referenced action. I write to request an
    extension of the briefing schedule issued by the Court on March 18, 2020, Docket No. 47. My
    adversary consents to this request.
           On March 18, 2020, the Court issued the following briefing schedule for Defendants’
    motion for summary judgment: Motion due April 17, 2020; Opposition due May 1, 2020; and
    Reply due June 1, 2020.
           On April 3, 2020, the Court granted Plaintiff leave to file a motion to compel or for
    sanctions with his opposition to the Defendants’ motion for summary judgment, and that
    Defendants were to file their opposition to any motion along with their reply in support of
    summary judgment.
            On two prior occasions, the parties requested an extension of the briefing schedule. The
    Court granted both requests. The first request was in order to allow Defendants to amend their
    motion papers to include a Rule 56 statement that was missing from the original filing. It should
    be noted that Defendants amended their filing 23 days after filing it, which was a drain on
    Plaintiff’s resources as much of the opposition Plaintiff had prepared needed to be changed in
    light of the amended filing. It should be noted that after Defendants amended their filing, they
    requested permission to amend their filing a third time. Plaintiff consented to this amendment
    and the Court allowed it. This amendment did not necessitate an extension to the briefing
    schedule (but did again serve as a drain on Plaintiff’s resources).
            The second extension to the briefing schedule was requested by the Plaintiff, with the
    consent of Defendants, and was a small, three-day extension in order to allow the Plaintiff to
    gather affidavits from witnesses.
            Now, Plaintiff is requesting a third extension, because earlier today, three days before
    Plaintiff’s opposition and motion to compel are due, Defendants produced 32 pages of text
    messages, with redactions. This third request is for an additional two weeks, making Plaintiff’s
    opposition due June 18, 2020, and Defendants’ reply due July 2.
            I have not had a chance to review the text messages in depth, but I can represent that
    these messages are directly relevant to the briefing. It is unfortunate that these documents were
    produced today because they will almost certainly require Plaintiff to change the arguments in
    the briefing.
          Case 1:18-cv-07590-ER Document 70 Filed 06/02/20 Page 2 of 2




        Nevertheless, Plaintiff believes that the production of these materials is positive progress
in discovery, and that an additional two weeks to the briefing schedule will allow the parties to
meet and confer on outstanding discovery issues, and narrow the issues in dispute in the briefing.
       As always, I thank the Court for its time and consideration.


                                                             Respectfully Submitted,

 The application is X granted                                /s Mohammed Gangat
                    __ denied                                Mohammed Gangat, Esq.


 Edgardo Raihos, U. S .D .J
 Dated: _____
        Jun. 02, 2020  _
 New York, New York
